IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DAVID ECHEVERRIA, INDIVIDUALLY    : No. 388 WAL 2016
AND AS CHILD AND ADMINISTRATOR    :
OF THE ESTATE OF DONNA DAY,       :
DECEASED,                         : Cross Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
               Petitioner         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
THOMAS HOLLEY, RENEE HOLLEY,      :
AND TOBY HOLLEY,                  :
                                  :
               Respondents        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
WILLIAM MEARKLE AND KIMBERLY      :
MEARKLE,                          :
                                  :
               Respondents        :

ROBIN R. VINEYARD, INDIVIDUALLY   : No. 389 WAL 2016
AND AS SPOUSE AND                 :
ADMINISTRATOR OF THE ESTATE OF    :
TARA D. VINEYARD, DECEASED,       : Cross Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
               Petitioner         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
THOMAS HOLLEY, RENEE HOLLEY,      :
AND TOBY HOLLEY,                  :
                                  :
               Respondents        :
                                  :
                                  :
            v.                            :
                                          :
                                          :
WILLIAM MEARKLE AND KIMBERLY              :
MEARKLE,                                  :
                                          :
                    Respondents           :

ELPIDIO SANTIAGO RAMIREZ,                 : No. 390 WAL 2016
INDIVIDUALLY AND AS PARENT AND            :
ADMINISTRATOR OF THE ESTATE OF            :
ANDRE RAMIREZ, DECEASED,                  : Cross Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                    Petitioner            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
THOMAS HOLLEY, RENEE HOLLEY               :
AND TOBY HOLLEY,                          :
                                          :
                    Respondents           :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WILLIAM MEARKLE AND KIMBERLY              :
MEARKLE,                                  :
                                          :
                    Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2017, the Cross Petition for Allowance of

Appeal is DENIED.




                 [388 WAL 2016, 389 WAL 2016 and 390 WAL 2016] - 2